Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 129-130, 132-142, 145 and 148-149 are currently under examination. Claims 1-128, 131, 143-144 and 146-147 have been cancelled. Claims 129-130,132-136, 139, 145 and 148-149 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Garrett V. Davis on 05/28/2021.
The application has been amended the claims as follows:

    PNG
    media_image1.png
    832
    673
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    844
    657
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    836
    660
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    767
    668
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    847
    674
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    527
    653
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 129-130, 132-140, 145 and 148-149 are allowed.
The closest prior art is Yang et al. to WO 2014071686.
Yang et al. teach hydrotreating catalyst comprising generally 1-8% wt of Ni (VIII B metal), generally 6-60%wt of Mo (VI B metal) and auxiliary compound phosphorus (P), and adsorbent I containing generally 0.1-10%wt of one and more acid selected from mercaptoacetic acid HSCH2COOH, citric acid and acetic acid on silica-alumina and the process of making the hydrotreating catalyst with a cylindrical extruded silica modified 
However, neither Yang et al. nor any prior arts of the record specific disclose a process sequences of making a catalytic formulation as per applicant claim 129.  As a result, independent claim 129 and dependent claims 130, 132-140, 145 and 148-149 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/YUN QIAN/           Primary Examiner, Art Unit 1732